Exhibit 10.2


EXECUTION COPY



AMENDMENT NO. 1 TO STOCK PURCHASE AGREEMENT
This Amendment No. 1 to Stock Purchase Agreement (this “Amendment”) is made as
of May 31, 2013, by and among the RECEIVER OF PMI MORTGAGE INSURANCE CO. IN
REHABILITATION on behalf of PMI MORTGAGE INSURANCE CO., an Arizona stock
insurance corporation (“PMI”), CMFG LIFE INSURANCE COMPANY, formerly known as
CUNA Mutual Insurance Society, an Iowa corporation (“CUNA Mutual”), solely for
the purposes expressly set forth in the Purchase Agreement (as defined below) as
amended hereby, CMG MORTGAGE INSURANCE COMPANY, a Wisconsin insurance company
(“CMG MI”), ARCH U.S. MI HOLDINGS INC., a Delaware corporation (the
“Purchaser”), and, solely for the purposes expressly set forth in the Purchase
Agreement as amended hereby, ARCH CAPITAL GROUP (US) INC., a Delaware
corporation (the “Purchaser Parent”). PMI, CUNA Mutual, the Purchaser and,
solely for the purposes expressly set forth in the Purchase Agreement as amended
hereby, CMG MI and the Purchaser Parent shall be referred to herein from time to
time collectively as the “Parties” and individually as a “Party.” Capitalized
terms used but not defined herein have the meanings given to them in the
Purchase Agreement.
RECITALS
WHEREAS, the Parties entered into a Stock Purchase Agreement, dated as of
February 7, 2013 (including the exhibits and schedules thereto, the “Purchase
Agreement”);
WHEREAS, Section 14.8 of the Purchase Agreement provides that no amendment or
waiver of any provision of the Purchase Agreement shall be valid unless in
writing and signed by the Party to be charged with such amendment or waiver; and
WHEREAS, the Parties desire to amend, modify and supplement the Purchase
Agreement as described in this Amendment.
NOW, THEREFORE, for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties hereby agree as follows:
1.Amendments to Section 1.1 of the Purchase Agreement.
(a)    The definition of “Transaction Documents” is hereby deleted in its
entirety from Section 1.1 of the Purchase Agreement and replaced with the
following:
““Transaction Documents” means, collectively (i) this Agreement, (ii) the
Distribution Services Agreement, between CUNA Mutual, CMG MI and Arch Capital
Group Ltd., in the form and substance attached as Exhibit D hereto (the
“Distribution Services Agreement”), (iii) the Indemnification Escrow Agreement,
(iv) the CMG MI Quota Share Reinsurance Agreement, (v) the Quota Share
Reinsurance Agreement, between CMG MI and an Affiliate of CUNA Mutual, in the
form and substance attached as Exhibit E hereto (the “CUNA Mutual Quota Share
Reinsurance Agreement”), (vi) a Trademark License Agreement, between CUNA Mutual
and the CMG Companies, which shall be in the form and substance attached as
Exhibit F hereto, (vii) the Flow of Funds Memorandum, (viii) the Guaranty, from
CUNA Mutual to CMG MI, which shall be in the form and substance attached as
Exhibit A to the CUNA Mutual Quota Share Reinsurance Agreement (the “Guaranty”),
(ix) that certain letter agreement between CUNA Mutual and the Purchaser dated
as of the date hereof, (x) a Quota Share Reinsurance Agreement, between CMG MI
and PMI Insurance Co., an Arizona corporation and wholly owned subsidiary of
PMI, in the form and substance attached as Exhibit K hereto (the “PIC Quota
Share Reinsurance Agreement”) and (xi) any other Contracts delivered by any
Party hereto at or prior to the Closing pursuant to or in furtherance of the
transactions




--------------------------------------------------------------------------------




contemplated by this Agreement (including, in each case, any and all exhibits,
schedules and attachments to any such documents and any other documents executed
or delivered in connection therewith) in each case, as the same may be amended,
restated, supplemented or otherwise modified from time to time."
(b)    The following defined term is hereby added to Section 1.1 of the Purchase
Agreement immediately following the term “Pollutants”:
““Post-Closing Reinsurance Agreements” means, collectively, the PIC Quota Share
Reinsurance Agreement and the CUNA Mutual Quota Share Reinsurance Agreement.”
2.    Amendment to Section 1.2 of the Purchase Agreement. Section 1.2 of the
Purchase Agreement is hereby amended by adding a reference to “PIC Quota Share
Agreement” in alphabetical order in the table therein and a corresponding
cross-reference to the definition of “Transaction Documents”.
3.    Amendment to Section 2.2(a) of the Purchase Agreement. Section 2.2(a) of
the Purchase Agreement is hereby deleted in its entirety and replaced with the
following:
“(a)    Upon the terms and subject to the conditions of this Agreement,
including Section 2.3, as aggregate consideration for the Shares, on the Closing
Date, the Purchaser will pay to the Sellers an amount (the “Closing Date
Payment”) equal to the sum of (i) eighty percent (80%) of the difference of (x)
the greater of (1) the Estimated Closing Date Book Value determined in
accordance with Section 2.2(b) and (2) one hundred eighty-five million dollars
($185,000,000) minus (y) an amount equal to the Seller Capital Contributions,
such amount not to exceed $10,000,000 in the aggregate minus (z) the Estimated
Current Affiliate Obligations, to the extent not previously accrued and
reflected in the Estimated Closing Date Book Value, plus (ii) 100% of the
aggregate amount of any Seller Capital Contributions, up to $10,000,000. Such
Closing Date Payment shall be subject to adjustment following Closing in
accordance with Section 2.6.”
4.    Amendment to Section 2.7(b) of the Purchase Agreement: Section 2.7(b) of
the Purchase Agreement is hereby amended by deleting reference to “one hundred
ten percent (110%)” therein and replacing the same with “one hundred fifty
percent (150%)”.
5.    Amendment to Section 9.2(b) of the Purchase Agreement: Section 9.2(b) of
the Purchase Agreement is hereby deleted in its entirety and replaced with the
following:
“(b)    Agreements and Covenants. Each Seller shall have performed in all
material respects all obligations and complied in all material respects with all
agreements or covenants to be performed or complied with by such Seller pursuant
to this Agreement, other than Section 7.2, at or prior to the Closing Date, and
the Purchaser shall have received a certificate, dated as of the Closing Date,
in form and substance reasonably acceptable to the Purchaser, to such effect
signed by an officer of such Seller. For the avoidance of doubt, the execution
and delivery of the Post-Closing Reinsurance Agreements (including effectiveness
of the Guaranty) by the parties thereto shall be a condition to the Purchaser
Parties’ obligations under this Agreement unless the parties thereto have not
obtained approval from Fannie Mae and Freddie Mac or any other Governmental
Approval required for such Post-Closing Reinsurance Agreements at or prior to
the Closing. In the event that such Governmental Approvals required for the CUNA
Mutual Quota Share Reinsurance Agreement are not obtained on or prior to the
date on which all other conditions to Closing have otherwise been satisfied
(other than those conditions that by their nature are to be satisfied at
Closing), then the execution and delivery of the CUNA Mutual Quota Share
Reinsurance Agreement by the parties thereto shall not

2



--------------------------------------------------------------------------------




be a condition to Closing. In the event that such Governmental Approvals
required for the PIC Quota Share Reinsurance Agreement are not obtained on or
prior to the date on which all other conditions to Closing have otherwise been
satisfied (other than those conditions that by their nature are to be satisfied
at Closing), then the execution and delivery of the PIC Quota Share Reinsurance
Agreement by the parties thereto shall not be a condition to Closing.”
6.    Amendment to Section 9.3(b) of the Purchase Agreement: Section 9.3(b) of
the Purchase Agreement is hereby deleted in its entirety and replaced with the
following:
“(b)    Agreements and Covenants. Each of the Purchaser Parties shall have
performed in all material respects all obligations and complied in all material
respects with all agreements or covenants to be performed or complied with by it
pursuant to this Agreement at or prior to the Closing Date, and the Sellers
shall have received a certificate, dated as of the Closing Date, in form and
substance reasonably acceptable to the Sellers, to such effect signed by an
officer of the Purchaser. For the avoidance of doubt, the execution and delivery
of the Post-Closing Reinsurance Agreements (including effectiveness of the
Guaranty) by the parties thereto shall be a condition to the Sellers’
obligations under this Agreement unless the parties thereto have not obtained
approval from Fannie Mae and Freddie Mac or any other Governmental Approval
required for such Post-Closing Reinsurance Agreements at or prior to the
Closing. In the event that such Governmental Approvals required for the CUNA
Mutual Quota Share Reinsurance Agreement are not obtained on or prior to the
date on which all other conditions to Closing have otherwise been satisfied
(other than those conditions that by their nature are to be satisfied at
Closing), then the execution and delivery of the CUNA Mutual Quota Share
Reinsurance Agreement by the parties thereto shall not be a condition to
Closing. In the event that such Governmental Approvals required for the PIC
Quota Share Reinsurance Agreement are not obtained on or prior to the date on
which all other conditions to Closing have otherwise been satisfied (other than
those conditions that by their nature are to be satisfied at Closing), then the
execution and delivery of the PIC Quota Share Reinsurance Agreement by the
parties thereto shall not be a condition to Closing.”
7.    Replacement of Exhibit E to the Purchase Agreement. Exhibit E to the
Purchase Agreement is hereby deleted in its entirety and replaced with Exhibit E
attached hereto.
8.    Addition of Exhibit K to the Purchase Agreement. The Purchase Agreement is
hereby amended by adding Exhibit K attached hereto as a new Exhibit K thereto
immediately after Exhibit J thereto.
9.    Amendments to Schedules to Purchase Agreement. The Schedules to the
Purchase Agreement are hereby amended as follows:
(a)    Schedule 1.1(d) to the Purchase Agreement is hereby amended by adding the
following thereto after item 3 thereon:
“4.    Approval, if required, from Fannie Mae and/or Freddie Mac for the PIC
Quota Share Reinsurance Agreement.”
(b)    Schedule 1.1(f) to the Purchase Agreement is hereby amended by adding the
following thereto after item 7 thereon:
“8.    Approval, if required, from Fannie Mae and/or Freddie Mac for the PIC
Quota Share Reinsurance Agreement.”

3



--------------------------------------------------------------------------------




10.    References in the Purchase Agreement. All references in the Purchase
Agreement to “this Agreement” shall mean the Purchase Agreement as amended by
this Amendment.
11.    Limitation of Amendment. Except as expressly provided herein, this
Amendment shall not be deemed to be a waiver or modification of any term,
condition or covenant of the Purchase Agreement. Any conflict between the terms
herein and in the Purchase Agreement shall be governed by the terms of this
Amendment. Except as expressly amended hereby, all terms and conditions set
forth in the Purchase Agreement are hereby affirmed by the Parties and shall
remain in full force and effect.
12.    Severability. The determination of any court that any provision of this
Amendment is invalid or unenforceable shall not affect the validity or
enforceability of the remaining terms and provisions hereof or the validity of
the offending term or provision in any other situation or in any other
jurisdiction. Upon such a determination, the Parties shall negotiate in good
faith to modify this Amendment so as to effect the original intent of the
Parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.
13.    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF ARIZONA WITHOUT REGARD TO RULES
GOVERNING CONFLICT OF LAWS THEREIN.
14.    Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original and all of which, taken together,
shall constitute one and the same instrument. Original signatures hereto may be
delivered by facsimile or .pdf which shall be deemed originals.


[Signature Pages Follow]

4



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first written above.
THE RECEIVER OF PMI MORTGAGE INSURANCE CO., IN REHABILITATION, ON BEHALF OF PMI
MORTGAGE INSURANCE CO.


By: /s/ Truitte D. Todd    
Print name: Truitte D. Todd
Title: Special Deputy Receiver


CMFG LIFE INSURANCE COMPANY


By: /s/ Jeff Post        
Print name: Jeff Post
Title: President and Chief Executive Officer


SOLELY FOR THE LIMITED PURPOSES SET FORTH IN THE PURCHASE AGREEMENT AS AMENDED
HEREBY
CMG MORTGAGE INSURANCE COMPANY


By: /s/ Sean Dilweg    
Print name: Jeff Post
Title: President


By: /s/ Thomas H. Jeter     
Print name: Thomas H. Jeter
Title: Chairman & Asst. Treasurer

[Amendment No. 1 to Stock Purchase Agreement]



--------------------------------------------------------------------------------






ARCH U.S. MI HOLDINGS INC.


By: /s/ David Gansberg    
Print name: David Gansberg
Title: President & CEO


SOLELY FOR THE LIMITED PURPOSES SET FORTH IN THE PURCHASE AGREEMENT AS AMENDED
HEREBY
ARCH CAPITAL GROUP (US) INC.


By: /s/ Joseph S. Labell    
Print name: Joseph S. Labell
Title: Vice President & Deputy General Counsel









[Amendment No. 1 to Stock Purchase Agreement]

